[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE PREJUDGMENT REMEDY
The court finds that there is probable cause that plaintiff will obtain a judgment of $111,000 on two notes which are secured by mortgages on defendants' real property. The equity in said property, without considering the two mortgages, is $80,000.
Without the mortgages being considered the court would permit a prejudgment remedy of $130,000.
Prejudgment remedy of $50,000 is granted.
N. O'Neill CT Page 885